Title: To John Adams from John Harris, 25 September 1800
From: Harris, John
To: Adams, John



His Excellency John Adams President of the United StatesCharlestown September 25th. 1800


The petition of John Harris, humbly sheweth, that he is owner of about seven acres of land lying south on Charles River, with flats before the same, which together with sundry other parcels of land in Charlestown, has lately been chosen by the agent for the United States, as the most eligible spot whereon to establish a Dock &d Navy yard.—That the said agent professing to have exercised without effect, all due & proper means for the purpose of obtaining from your petitioner a conveyance of the land aforesaid for a fair & reasonable compensation, hath for the purpose of compelling a sale thereof commenced a process, which by an act of the legislature of the commonwealth is in such case particularly provided—
Your petitioner apprehending, that, by virtue of the process referred to, if rigidly pursued, his land may ultimately be taken from him without his consent, & for a very inadequate compensation, begs leave hereby to represent, for the consideration of your Excellency, sundry circumstances tending to shew the peculiar hardship of his condition in this behalf, & to beseech your Excellencie’s interference for his relief.—
Your petitioner would therefore state, that he had long since determined to lay out the land in question into house lots, and had prepared a plan for that purpose, which herewith is submitted for inspection.—That by prosecuting this plan he had calculated, as he believes with good authority, not only to dispose of the property by sales to individuals for a much larger sum, than could be expected therefrom by a sale in the aggregate, but also thereby to have rendered much more saleable & valuable his other adjacent Estate—Indeed your petitioner believes he does not exaggerate, when he states that from the offers which have already been made to him for several lots, & also on a fair comparison of his own land nearly adjoining, of which there have lately been sales, he has every reason to think that he might soon realize from sales of his own, Thirty Thousand dollars, were he permitted to pursue his project without interruption, & to dispose of his estate deliberately—
Under these circumstances, your petitioner cannot but entertain an apprehension, that either he must be made to suffer great injury & loss, by such an appraisement as is contended for by the agent of the United States, or, that government will be holden to pay for it, a much larger sum, than it is probably worth to them for the purpose contemplated.—
Your petitioner thinks it not improbable that the above statement may very much militate with the representations on this subject, which may perhaps have been heretofore made to your Excellency, by some of the inhabitants of Charlestown—He trusts however that even his own declarations will not fail of producing in the mind of your Excellency their effect.—Altho’ they may stand in competition with those of men so highly & warmly interested in the question; especially when he shall have explained the nature of their views & wishes.—For this purpose he would humbly suggest that the  inhabitants of Charlestown in general have calculated largely on the advantages to be derived to that town from the proposed establishment, and having been informed by Aaron Putnam Esqr., as agent for government, that so desirable an object could not be effected, unless the lands could be procured at a very low & moderate price, it is not very surprizing, that they should be disposed, by undervaluing the lands in question, to bring them within the limits of certain appropriations provided by government for the purchase, or, that in their zeal to subserve their own & the interest of the public, they should in some measure disregard the rights & interests of a few individuals.—
To convince your Excellency of the truth of the above suggestion, your petitioner would furthermore state, that the lands referred to have once been  appraised (not however with the consent of your petitioner) by a committee of seven men, chosen by the town at a meeting holden for that purpose, & that their estimation was considered so low & inadequate, even by the agent himself, that, for a piece of land belonging to him, appraised as aforesaid at 1650 dollars he has since, as your petitioner verily believes, received the sum of 3000 dollars, & that for another piece of land belonging to Mr. Larkin in like manner appraised, the said agent hath since allow’d him 100 per Cent in addition to the sum of appraisement—
Under these circumstances your Petitioner conceives he has but little authority to expect an equitable compensation for his property, if to be determined by a Jury, who cannot by any possibility duly estimate his prospects, & whose opinions must necessarily be very much exposed to the controul of a multitude of men, eagerly opposed to him in interest.—
On the whole he begs leave to declare in the most serious & solemn manner, that the only purpose of the present application is, if possible, to prevent the necessity of disposing of his estate to Government, on any terms which he believes, they can think expedient to offer for it; & with this view he would moreover humbly suggest an opinion, that by avoiding his land, & fixing on a spot in its vicinity the Government might be accomodated on much easier & cheaper terms, than could be reasonably expected from him.—
Presuming most confidently that your Excellency, as constitutional guardian of the rights of the community, will protect him from the injury complained of, he submits his case with great defference & respect—and, if not too great an interruption to Your Excellency’s engagements on subjects of a higher public nature, would humbly solicit a personal conference relative to the premises.—

John Harris